DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/898,354, filed June 10, 2020, now US Patent 11,307,929, having the same Assignee and inventor.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,307,929.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Graham v. Deere analysis
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

For claim 1, 
U.S. 11,307,929 claim 1 recites essentially similar limitations from respective claim 1 of the instant application, as demonstrated by the following table
Instant Application
U.S. 11,307,929
comments
1. An apparatus, comprising: an array of memory cells; and a controller coupled with the array of memory cells, 
1. A method, comprising: 



a first channel, and a second channel, wherein the controller is configured to cause the apparatus to: 


receive
receiving, at a memory device comprising a memory array,
same
a read command from a host device; read first data of the array of memory cells based at least in part on the read command;
a read command from a host device; reading first data of the memory array based at least in part on the read command;
same
perform an error correction operation on the first data to obtain second data and an indicator of a state of error in the second data;
performing an error correction operation on the first data to obtain second data and an indicator of a state of error in the second data;
same
and output, to the host device during a burst interval, 
one of the first data or the second data using the first channel 
and the indicator of the state of error using the second channel,
and outputting, to the host device during a burst interval, one of the first data or the second data using a first channel of the memory device and the indicator of the state of error using a second channel 
of the memory device different than the first channel,
same
wherein the indicator indicates one of at least three states of error.
wherein the indicator indicates one of at least three states of error.
same



U.S. 11,307,929 claim 1 does not recite (i) that the memory array is a memory cell array; and (ii) An apparatus and a controller coupled with the array 
However, Official note teaches (i) memory cells are the building blocks of memory, thus a memory array is a memory cell array; (ii) the method of operating the memory in the manner claimed can only be done with supporting hardware to communicate with the host and the combination of that hardware and the memory constitutes an apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. 11,307,929 claim 1 to include (i) and (ii), as taught by official notice, because each one of patent and instant application teach reading using burst from memory therefore they are analogous arts and because memory cells are always building blocks of memory, and because a method in a computing apparatus always operate with the components of the apparatus.

For claims 2-10, the claims recite essentially similar limitations as claims 2-10 of the patent thus the claims of the instant application therefore is not patently distinct from the earlier patent claims.

Allowable Subject Matter
Claims 1-10 would be allowable if Double Patenting rejections are overcome.
Claims 11-20 are allowed over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “memory cell” page, in support of official notice, teaches cell is a building block.
Wikipedia “memory controller” page, in support of official notice, teaches memory needs apparatus to operate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114